DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-14 are objected to because of the following informalities: Claim 12 is missing a period at the end.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim 11: a pattern identification unit for identifying patterns of disruptive events associated with a risk factor; a pattern assignment unit for receiving information about a given customer; action determining unit for determining a given action configured for increasing the satisfaction of the given customer;
Claim 12: the pattern identification unit is configured for identifying the patterns;
Claim 13: the pattern identification unit is configured for identifying the patterns based on information about customers of a given provider;
Claim 14: the pattern identification unit is configured for identifying the patterns by using data mining on aggregated profiles of the customers of the given provider and making observations from the aggregated profiles;
Claim 15: the pattern identification unit is configured for identifying the patterns based on heterogeneous information;
Claim 16: the pattern identification unit is further configured for collecting the heterogeneous information from heterogeneous sources of information;
Claim 17: the pattern identification unit is configured for identifying the patterns using a modern clustering and a long-term sequence analysis;
Claim 18: the pattern identification unit is configured for identifying the patterns using a classical clustering method;
Claim 19: the action determining unit is configured for determining the given action.
Note that these limitations are being interpreted simply as modules in memory, given applicant’s description in para. [0081] to [0085] of the Specification. Also note that applicant has explicitly stated that “modules or programs (i.e., sets of instructions) need not be implemented as separate software programs, procedures or modules, and thus various subsets of these modules may be combined or otherwise re-arranged in various embodiments” {para. [0085] of Specification}. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101 
(Non-Statutory – Not One of the Four Statutory Category)

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they do not have a physical or tangible form, given that all claims merely recite a computer program per se ("software per se”).
In claims 1 and 11, applicant has merely recited instructions and/or modules for execution on a computer. The dependent claims only serve to add additional information regarding those instructions and/or modules. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claims do not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 101 
(Abstract Idea)

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Given that applicant can amend the claims to fall within a statutory category, e.g. by adding a memory and/or processing unit, examiner will proceed with the eligibility analysis. Per Step 1, claim 1 describes a computer-implemented method; claim 11 describes a system. Thus, applicant has attempted to direct independent claims 1 and 11 to statutory category of inventions. (See rejection above, which explains how claims merely recite a computer program per se ("software per se")). 
Claims 1 and 11 are further rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of independent claim 1 is: receiving information about a given customer…
using the information about the given customer, associating the given customer to at least a given one of patterns of disruptive events associated with a risk factor… determining a given action configured for increasing the satisfaction of the given customer, the given action being determined based on the given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited… outputting the action. 
The abstract idea of independent claim 11 is: identifying patterns of disruptive events associated with a risk factor… receiving information about a given customer and, using the information about the given customer, associating the given customer to a given one of the patterns… determining a given action configured for increasing the satisfaction of the given customer, the given action being determined based on the given one of the identified patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited… outputting the action. 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual, either mentally or by hand, could receive information, identify patterns, make associations, determine mitigating actions, and output results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices. That is, the drafted process is comparable to a hedging, insurance, mitigating risk process, i.e. a process aimed at reducing risk during customer service. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of hedging, insurance, mitigating risk, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The additional elements all relate to computing elements (claim 1: “computer-implemented”; claim 11: “pattern identification unit,” “pattern assignment unit,” “action determining unit”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, as seen, for example, in para. [0081] to [0085] of applicant’s Specification. There’s no indication that the other computing elements are anything but generic hardware and/or software.  
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
When considered individually, the additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer. In order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’" or an equivalent thereof (MPEP 2106.05(f)). In this specific case, implementing the abstract idea on a computer by using “computer-implemented,” “pattern identification unit,” “pattern assignment unit,” and “action determining unit” does not add significantly more, since the claim simply applies the abstract idea on generic computing elements, as seen, for example, in para. [0081] to [0085] of applicant’s Specification.  It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f), especially references to TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination: 
Claims 2-10 and 12-20 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same grouping of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk). 
Note that claims 12-18 and 20 do not add significantly more, since the claims simply apply the abstract idea on generic computing elements, as seen, for example, in para. [0081] to [0085] of applicant’s Specification.  It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f), especially references to TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adrian et al. (US 20170178145) in view of Menezes et al. (US 20160005049). 

Claim 1
Regarding claim 1, Adrian discloses: computer-implemented method for proactively increasing a satisfaction of a customer {a computer-implemented method for identifying resources for resolving an IT customer service issue; para. [0009]; examiner notes that Adrian is directed towards solving customer IT challenges, and thus demonstrates for proactively increasing a satisfaction of a customer, given that a resolution solves the customer’s problem; para. [0054]}, comprising:
receiving information about a given customer {agent interface 310 receives customer's name and a brief description of the issue the customer is experiencing, i.e. customer information; para. [0052]};
using the information about the given customer, associating the given customer to at least a given one of patterns of disruptive events {customer information is entered, where the given customer, e.g. Allen Allbrook, is then associated with a context such as email service and/or application affected, i.e. a pattern of disruptive events; para. [0054]};
determining a given action configured for increasing the satisfaction of the given customer {relevance-based search engine 140 can then use this multi-factor context to search the search content 150 to identify results 160 for resolving the email issue, these results 160 including determined actions like automatically connecting tools 155; para. [0054], [0055]; examiner again notes that Adrian is directed towards solving customer IT challenges, and thus demonstrates the action increasing the satisfaction of the given customer, given that a resolution solves the customer’s problem; para. [0054]}, 
the given action being determined based on the given one of the patterns {results 160, which includes resources and tools 155, i.e. actions, are determined via relevance-based search engine 140, which considers the context or given pattern; para. [0054], [0055]}, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited {results 160, which includes resources and tools 155, i.e. given action, that are identified as relevant can be automatically configured by the system 100 to connect to the customer's desktop or device, and/or to the customer's email program, i.e. an action to be performed; para. [0055]}; and
outputting the action {results 160, which includes resources and tools 155, i.e. actions, are shown in the results area 320 in FIG. 3, i.e. outputted; para. [0051]}.
Adrian doesn’t explicitly disclose: the patterns of disruptive events associated with a risk factor.
However, Menezes teaches a similar system for predicting the likelihood of customer service interactions that includes: the patterns of disruptive events associated with a risk factor {events associated with risk values or factors that represent probabilities which can be statistically derived from historical data, including customer patterns, e.g. a customer calling a CSR, these patterns thus representing a pattern of disruptive events; para. [0014]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian with the risk calculation of Menezes, in order to facilitate predicting the likelihood of customer service interactions {para. [0009] of Menezes}. Given that IT organizations must prioritize IT service issues, one of ordinary skill in the art would have been motivated to utilize a risk metric, as acknowledged by Menezes, thereby facilitating issue prediction and prioritization. Therefore, it would have It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian with Menezes.

Claim 2
Regarding claim 2, the combination of Adrian and Menezes discloses the features of claim 1. Adrian further discloses: identifying the patterns {context, i.e. patterns, identified via generation of multi-factor context and relevance-based search engine 140; para. [0053], [0054]}.

Claim 3
Regarding claim 3, the combination of Adrian and Menezes discloses the features of claim 2. Adrian further discloses: identifying the patterns is performed based on information about customers of a given provider {context, i.e. patterns, explicitly described with respect to customers seeking IT resolution, i.e. customer of a given service provider; para. [0051]}.
Claim 11
Regarding claim 11, Adrian discloses: a system for proactively increasing a satisfaction of a customer {a computer-implemented system for identifying resources for resolving an IT customer service issue; para. [0004], [0009]; examiner notes that Adrian is directed towards solving customer IT challenges, and thus demonstrates for proactively increasing a satisfaction of a customer, given that a resolution solves the customer’s problem; para. [0054]}, comprising:
a pattern identification unit for identifying patterns of disruptive events {relevance-based search engine 140 defines a pattern identification unit, since it identifies the context such as email service and/or application affected, i.e. a pattern of disruptive events; para. [0054]};
a pattern assignment unit for receiving information about a given customer and, using the information about the given customer, associating the given customer to a given one of the patterns {agent interface 310 defines a pattern assignment unit, since it receives customer's name and a brief description of the issue the customer is experiencing, i.e. customer information, and also associates the customer to a context, i.e. a pattern of disruptive events; para. [0052], [0054]}; and
an action determining unit for determining a given action configured for increasing the satisfaction of the given customer, the given action being determined based on the given one of the identified patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited {results 160 defines an action determining unit, since it determines actions after considering the context or given pattern that’s been previously identified; para. [0054], [0055]; the given action including connecting to the customer's desktop or device, and/or to the customer's email program, i.e. an action to be performed; para. [0055]; examiner again notes that Adrian is directed towards solving customer IT challenges, and thus demonstrates the action increasing the satisfaction of the given customer, given that a resolution solves the customer’s problem; para. [0054]}; and 
outputting the action {output via results area 320 in FIG. 3; para. [0051]}.
Adrian doesn’t explicitly disclose: the patterns of disruptive events associated with a risk factor.
However, Menezes teaches a similar system for predicting the likelihood of customer service interactions that includes: the patterns of disruptive events associated with a risk factor {events associated with risk values or factors that represent probabilities which can be statistically derived from historical data, including customer patterns, e.g. a customer calling a CSR, these patterns thus representing a pattern of disruptive events; para. [0014]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian with the risk calculation of Menezes, in order to facilitate predicting the likelihood of customer service interactions {para. [0009] of Menezes}. Given that IT organizations must prioritize IT service issues, one of ordinary skill in the art would have been motivated to utilize a risk metric, as acknowledged by Menezes, thereby facilitating issue prediction and prioritization. Therefore, it would have It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian with Menezes.

Claim 12
Regarding claim 12, the combination of Adrian and Menezes discloses the features of claim 11. Adrian further discloses: the pattern identification unit is configured for identifying the patterns {context, i.e. patterns, identified via generation of multi-factor context and relevance-based search engine 140, i.e. pattern identification unit; para. [0053], [0054]}.


Claim 13
Regarding claim 13, the combination of Adrian and Menezes discloses the features of claim 12. Adrian further discloses: the pattern identification unit is configured for identifying the patterns based on information about customers of a given provider {context, i.e. patterns, explicitly described with respect to customers seeking IT resolution, i.e. customer of a given service provider, given relevance-based search engine 140, i.e. pattern identification unit; para. [0051]}.}.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adrian and Menezes, further in view of Seth et al. (US 20150178371).

Claim 4
Regarding claim 4, the combination of Adrian and Menezes discloses the features of claim 3, but doesn’t explicitly disclose: identifying the patterns comprises using data mining on aggregated profiles of the customers of the given provider and making observations from the aggregated profiles.
However, Seth teaches a similar system for facilitating dialogue mining that includes: identifying the patterns comprises using data mining on aggregated profiles of the customers of the given provider {database 148 configured to store information corresponding to the customer, such as the customer profile information; given that there are multiple customers 116-120 stored in the database 148 that may be subjected to text mining, i.e. data mining, it’s indicated the mining is thus being performed on the aggregated profiles; para. [0034]} and making observations from the aggregated profiles {intent prediction engine 154 infers intents of the customers 116-120 based on the aggregated information including customer profiles, i.e. makes observations; para. [0034]}
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with the dialogue mining of Seth, in order to facilitate determining the intent of an individual reaching out to a customer service agent {para. [0005] of Seth}. Given the challenges of real-time customer service, one of ordinary skill in the art would have been motivated to provide additional customer information, as acknowledged by Seth, in order to assist customer service agents in their interactions with customers. Therefore, it would have It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with Seth.

Claim 5
Regarding claim 5, the combination of Adrian and Menezes discloses the features of claim 2. Adrian further discloses: identifying patterns is performed based on heterogeneous information {multi-factor, i.e. heterogeneous, customer information provided in form of customer name, service affected, and/or application affected, where the context or pattern is identified from this information; para. [0054]} and the heterogeneous information comprises information about at least one of active customers and former customers {multi-factor, i.e. heterogeneous, customer information provided with respect to active customer; para. [0054]}.
The combination of Adrian and Menezes doesn’t explicitly disclose: the heterogeneous information comprising at least one of social media data, newsfeed data and weather data.
However, Seth teaches a similar system for facilitating dialogue mining that includes: the heterogeneous information comprising at least one of social media data, newsfeed data and weather data {customer information from various or heterogeneous sources such as past interactions, social media data, customer relationship management (CRM) data and the like may be used to segment and profile the customer; para. [0048]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with the dialogue mining of Seth, in order to facilitate determining the intent of an individual reaching out to a customer service agent {para. [0005] of Seth}. Given the challenges of real-time customer service, one of ordinary skill in the art would have been motivated to provide additional customer information, as acknowledged by Seth, in order to assist customer service agents in their interactions with customers. Therefore, it would have It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with Seth.

Claim 6
Regarding claim 6, the combination of Adrian, Menezes, and Seth discloses the features of claim 5. Seth further discloses: collecting the heterogeneous information from heterogeneous sources of information and embedding diverse collected information data into a common feature representation {customer information from various sources such as past interactions, social media, customer relationship management (CRM) data and the like, i.e. heterogeneous information from heterogeneous sources of information, is embedded into a common feature representation defined by customer profile section 320 of the recommendation area 308; para. [0048]; examiner notes that common feature representation is merely a name for a data field, where applicant has not established any functional and/or structural differences that distinguish a common feature representation from the prior art}.

Claim 14
Regarding claim 14, the combination of Adrian and Menezes discloses the features of claim 13. Adrian further discloses: the pattern identification unit {relevance-based search engine 140 defines a pattern identification unit; para. [0054]}.
The combination of Adrian and Menezes doesn’t explicitly disclose: the pattern identification unit is configured for identifying the patterns by using data mining on aggregated profiles of the customers of the given provider and making observations from the aggregated profiles.
However, Seth teaches a similar system for facilitating dialogue mining that includes: identifying the patterns comprises using data mining on aggregated profiles of the customers of the given provider {database 148 configured to store information corresponding to the customer, such as the customer profile information; given that there are multiple customers 116-120 stored in the database 148 that may be subjected to text mining, i.e. data mining, it’s indicated the mining is thus being performed on the aggregated profiles; para. [0034]} and making observations from the aggregated profiles {intent prediction engine 154 infers intents of the customers 116-120 based on the aggregated information including customer profiles, i.e. makes observations; para. [0034]}
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with the dialogue mining of Seth, in order to facilitate determining the intent of an individual reaching out to a customer service agent {para. [0005] of Seth}. Given the challenges of real-time customer service, one of ordinary skill in the art would have been motivated to provide additional customer information, as acknowledged by Seth, in order to assist customer service agents in their interactions with customers. Therefore, it would have It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with Seth.

Claim 15
Regarding claim 15, the combination of Adrian and Menezes discloses the features of claim 12. Adrian further discloses: the pattern identification unit is configured for identifying patterns based on heterogeneous information {multi-factor, i.e. heterogeneous, customer information provided in form of customer name, service affected, and/or application affected, where the context or pattern is identified from this information, where relevance-based search engine 140 defines the pattern identification unit; para. [0054]} and the heterogeneous information comprises information about at least one of active customers and former customers {multi-factor, i.e. heterogeneous, customer information provided with respect to active customer; para. [0054]}.
The combination of Adrian and Menezes doesn’t explicitly disclose: the heterogeneous information comprising at least one of social media data, newsfeed data and weather data.
However, Seth teaches a similar system for facilitating dialogue mining that includes: the heterogeneous information comprising at least one of social media data, newsfeed data and weather data {customer information from various or heterogeneous sources such as past interactions, social media data, customer relationship management (CRM) data and the like may be used to segment and profile the customer; para. [0048]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with the dialogue mining of Seth, in order to facilitate determining the intent of an individual reaching out to a customer service agent {para. [0005] of Seth}. Given the challenges of real-time customer service, one of ordinary skill in the art would have been motivated to provide additional customer information, as acknowledged by Seth, in order to assist customer service agents in their interactions with customers. Therefore, it would have It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with Seth.


Claim 16
Regarding claim 16, the combination of Adrian, Menezes, and Seth discloses the features of claim 15. Adrian further discloses: the pattern identification unit {relevance-based search engine 140 defines a pattern identification unit; para. [0054]}.
Seth further discloses: the pattern identification unit is further configured for collecting the heterogeneous information from heterogeneous sources of information and embedding diverse collected information data into a common feature representation {customer information from various sources such as past interactions, social media, customer relationship management (CRM) data and the like, i.e. heterogeneous information from heterogeneous sources of information, is embedded into a common feature representation defined by customer profile section 320 of the recommendation area 308; para. [0048]; examiner notes that common feature representation is merely a name for a data field, where applicant has not established any functional and/or structural differences that distinguish a common feature representation from the prior art}.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adrian and Menezes, further in view of DiMaggio et al. (US 20180018602).

Claim 7
Regarding claim 7, the combination of Adrian and Menezes discloses the features of claim 2, but doesn’t explicitly disclose: identifying the patterns is performed using a modern clustering and a long-term sequence analysis, the modern clustering comprising one of a semi-supervised spectral clustering and an active learning method and the long-term sequence analysis comprising one of a long short-term memory (LSTM) and a recurrent neural network (RNN).
However, DiMaggio teaches a similar system for determining risk of activities, which is relevant given the associated risk of events, that includes: identifying the patterns is performed using a modern clustering and a long-term sequence analysis {artificial intelligence component 610 to perform a prediction process that predicts one or more achievable maturity levels based on an historical data, which comprises identifying patterns; para. [0119]; both modern and classical analysis described in form of active learning and recurrent neural networks; para. [0119], [0122]}, the modern clustering comprising one of a semi-supervised spectral clustering and an active learning method {active learning algorithm used predict future maturity level data; para. [0119]} and the long-term sequence analysis comprising one of a long short-term memory (LSTM) and a recurrent neural network (RNN) {machine learning component 710 can utilize recurrent neural networks and/or any other suitable machine learning method to generate groupings; para. [0122]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with the machine learning models of DiMaggio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the volume and diversity of customer behavior and/or interaction data, one ordinarily skilled would be motivated to leverage tools that robustly facilitate classification and prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with DiMaggio.


Claim 17
Regarding claim 17, the combination of Adrian and Menezes discloses the features of claim 12. Adrian further discloses: the pattern identification unit {relevance-based search engine 140 defines a pattern identification unit; para. [0054]}.
The combination of Adrian and Menezes doesn’t explicitly disclose: the pattern identification unit is configured for identifying the patterns is performed using a modern clustering and a long-term sequence analysis, the modern clustering comprising one of a semi-supervised spectral clustering and an active learning method and the long-term sequence analysis comprising one of a long short-term memory (LSTM) and a recurrent neural network (RNN).
However, DiMaggio teaches a similar system for determining risk of activities, which is relevant given the associated risk of events, that includes: identifying the patterns is performed using a modern clustering and a long-term sequence analysis {artificial intelligence component 610 to perform a prediction process that predicts one or more achievable maturity levels based on an historical data, which comprises identifying patterns; para. [0119]; both modern and classical analysis described in form of active learning and recurrent neural networks; para. [0119], [0122]}, the modern clustering comprising one of a semi-supervised spectral clustering and an active learning method {active learning algorithm used predict future maturity level data; para. [0119]} and the long-term sequence analysis comprising one of a long short-term memory (LSTM) and a recurrent neural network (RNN) {machine learning component 710 can utilize recurrent neural networks and/or any other suitable machine learning method to generate groupings; para. [0122]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with the machine learning models of DiMaggio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the volume and diversity of customer behavior and/or interaction data, one ordinarily skilled would be motivated to leverage tools that robustly facilitate classification and prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with DiMaggio.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adrian and Menezes, further in view of Morimura et al. (US 20170178149).

Claim 8
Regarding claim 8, the combination of Adrian and Menezes discloses the features of claim 2, but doesn’t explicitly disclose: identifying the patterns is performed using a classical clustering method.
However, Morimura discloses a similar system for extracting patterns from data that includes: identifying the patterns is performed using a classical clustering method {clustering device 124 may employ a dimension reduction method, such as singular value decomposition (SVD), i.e. a classical clustering method, to reduce the information included in the point of sale data matrix and/or cluster each item into similar items groups, i.e. identify patterns; para. [0033]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with the clustering of Morimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the volume and diversity of customer behavior and/or interaction data, one ordinarily skilled would be motivated to leverage tools that identify patterns or trends in data, which would facilitate making predictions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with Morimura.

Claim 9
	Regarding claim 9, the combination of Adrian, Menezes, and Morimura discloses the features of claim 8. Morimura further discloses: the classical clustering method comprises a singular value decomposition {clustering device 124 may employ a dimension reduction method, such as singular value decomposition (SVD); para. [0033]}.

Claim 18
Regarding claim 18, the combination of Adrian and Menezes discloses the features of claim 11. Adrian further discloses: the pattern identification unit {relevance-based search engine 140 defines a pattern identification unit; para. [0054]}.
The combination of Adrian and Menezes doesn’t explicitly disclose: the pattern identification unit is configured for identifying the patterns is performed using a classical clustering method.
However, Morimura discloses a similar system for extracting patterns from data that includes: identifying the patterns is performed using a classical clustering method {clustering device 124 may employ a dimension reduction method, such as singular value decomposition (SVD), i.e. a classical clustering method, to reduce the information included in the point of sale data matrix and/or cluster each item into similar items groups, i.e. identify patterns; para. [0033]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with the clustering of Morimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the volume and diversity of customer behavior and/or interaction data, one ordinarily skilled would be motivated to leverage tools that identify patterns or trends in data, which would facilitate making predictions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with Morimura.

Claim 19
Regarding claim 19, the combination of Adrian, Menezes, and Morimura discloses the features of claim 18. Morimura further discloses: the classical clustering method comprises a singular value decomposition {clustering device 124 may employ a dimension reduction method, such as singular value decomposition (SVD); para. [0033]}.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adrian and Menezes, further in view of Winters et al. (US 20170308917).

Claim 10
Regarding claim 10, the combination of Adrian and Menezes discloses the features of claim 1, but doesn’t explicitly disclose: determining the given action is performed by comparing the information about a given customer and the patterns of patterns of disruptive events.
However, Winters teaches a similar system for evaluating a customer experience that includes: determining the given action is performed by comparing the information about a given customer and patterns of patterns of disruptive events {ongoing event sequence index (ESI), i.e. customer information, is repeatedly compared to a pre-existing set of stored patterns in order to determine anomalies, i.e. patterns of disruptive events; para. [0081], [0085]; note that the application of this information to determine an intervention, i.e. action, described in para. [0085]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool, as taught by the combination of Adrian and Menezes, with the pattern matching of Winters, in order to facilitate preemptively responding to customer concerns, thereby reducing customer churn {para. [0005], [0006] of Winters}. Given that IT customer servicing can be multifaceted and complex, one of ordinary skill in the art would have been motivated to use customer pattern matching to identify issues preemptively, as acknowledged by Winters, thereby reducing customer churn. Therefore, it would have It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with Winters.

Claim 20
Regarding claim 20, the combination of Adrian and Menezes discloses the features of claim 11. Adrian further discloses: the action determining unit {results 160 defines an action determining unit; para. [0054], [0055]}. 
The combination of Adrian and Menezes doesn’t explicitly disclose: the action determining unit is configured for determining the given action by comparing the information about a given customer and the patterns of patterns of disruptive events.
However, Winters teaches a similar system for evaluating a customer experience that includes: determining the given action is performed by comparing the information about a given customer and patterns of patterns of disruptive events {ongoing event sequence index (ESI), i.e. customer information, is repeatedly compared to a pre-existing set of stored patterns in order to determine anomalies, i.e. patterns of disruptive events; para. [0081], [0085]; note that the application of this information to determine an intervention, i.e. action, described in para. [0085]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool, as taught by the combination of Adrian and Menezes, with the pattern matching of Winters, in order to facilitate preemptively responding to customer concerns, thereby reducing customer churn {para. [0005], [0006] of Winters}. Given that IT customer servicing can be multifaceted and complex, one of ordinary skill in the art would have been motivated to use customer pattern matching to identify issues preemptively, as acknowledged by Winters, thereby reducing customer churn. Therefore, it would have It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer service tool of Adrian and Menezes with Winters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Routing and staffing in customer service chat systems with impatient customers” by Tezcan et al. (NPL attached), which describes routing policies based on customer history;
US 20140156326, which describes a system for automating self-service;
US 20180047030, which describes a customer service tool;
US 20150254675, which describes a method for personalizing customer interactive experiences;
US 20190266611, which describes an augmented intelligence assistant for agents;
US 20160034902, which describes an intelligent customer experience system {see, especially, para. [0027], [0035]}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        5/7/21
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689